Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 03/01/2021 for application number 16/234,103. Claims 1 and 11 have been amended. Claims 3, 5-7, 13, and 15-17 were previously cancelled. Claims 1-2, 4, 8-12, 14, 18-32 are pending.

Reason for Allowance
Claims 1-2, 4, 8-12, 14, 18-32 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
You et al. (US 2015/0230211 A1; hereinafter “You”) 
Sahlin et al. (US 2018/0115984 A1; hereinafter “Sahlin”)
Lee et al. (US 2017/0149542 A1; hereinafter “Lee”)
Zhang et al. (WO2015018000A1)
Yang et al. (US 2016/0057753 A1)
Yamamoto et al. (US 2018/0069652 A1) 
Sorrentino et al. (US 2016/0112171 A1) 
Papasakellariou et al. (US 2013/0155974 A1) 
Khoshnevis et al. (US 2014/0293881 A1) 
Nam et al. (US 2014/0286255 A1)
Angart et al. (US 2016/0270072 A1) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
receiving first information from a base station in a higher layer signaling,
wherein the first information provides a group of more than one candidates of at least one symbol(s) at second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is to be transmitted;
receiving second information from the base station in a DCI (Downlink Control Information) format; 
in the case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s), the first DMRS being transmitted at a first position within the scheduling unit and the at least one second DMRS(s) being transmitted at the second position(s) within the scheduling unit,
wherein the second position(s) is determined, based on the second information, from among the more than one candidates.”
In contrast, the closest prior art, You, discloses a method of a user equipment (UE), the method comprising: receiving first information from a base station in a higher layer signaling ([0194]); determining, based on the first information, whether to transmit at least one second DMRS(s) (Demodulation Reference Signal(s)) for PUSCH (Physical Uplink Shared Channel) in addition to a first DMRS for PUSCH, wherein the first DMRS is transmitted regardless of the first information ([0206], [0209]); in a case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s) ([0206]), the first DMRS being transmitted at a first position within a scheduling unit ([0201], [0206]), and the at least one second DMRS(s) being transmitted in at least one symbol(s) at a second position(s) within the scheduling unit ([0209]); and in a case where the at least one second DMRS(s) is not to be transmitted, transmitting the first DMRS without the at least one second DMRS(s) being transmitted within the scheduling unit ([0206]). 
Sahlin discloses a method of a user equipment (UE), comprising: receiving second information from the base station in a DCI (Downlink Control Information) format, the second information comprising scheduling information for transmission in an uplink scheduling unit ([0033]; [0069], [0070] [0072] [0073]); and determining, based on the second information, whether to transmit at least one second DMRS(s) (Demodulation Reference Signal(s)) for PUSCH (Physical Uplink Shared Channel); and in a case where the at least one second DMRS(s) is to be transmitted, the at least one second DMRS(s) being transmitted in at least one symbol(s) at second position(s) within the scheduling unit, the second position(s) being determined based on the second information ([0007], [0082], [0086]).
Lee discloses a method of a user equipment (UE), comprising: transmitting a default demodulation reference signal (DMRS) (= a first DMRS) for the uplink data at a first position among the symbols included in a short transmit time interval (sTTI), and transmitting uplink data (PUSCH) in the rest of the symbols in the sTTI ([0022], [0049] and Figs. 1-2).
But, as argued persuasively by the applicant, “You fails to teach or suggest that the UE selects the at least one position among the K positions based on a DCI. Thus, You fails to teach or suggest the claimed features of receiving second information from the base station in a DCI (Downlink Control Information) format, wherein the second position(s) is determined, based on the second information, from among the more than one candidates.” Sahlin and Lee also fail to disclose this feature. Therefore, a combination of You, Sahlin and Lee does not disclose or suggest the above listed claimed combination of features.
Other prior art of record documents also do not disclose the claimed combination of features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 11 and 29 mutatis mutandis.  Accordingly, claims 1-2, 4, 8-12, 14, 18-32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471